Exhibit 10.12

Talen Energy

Stock Incentive Plan

Form of Performance Unit Agreement

PERFORMANCE UNIT AGREEMENT (the “Agreement”) dated as of the Date of Grant set
forth in the Notice of Grant (as defined below), by and between Talen Energy
Corporation, a Delaware corporation (the “Company”), and the participant whose
name appears on the Notice of Grant (the “Participant”).

1. Grant of Stock Based Award. Subject to the terms and conditions of this
Agreement (including vesting conditions):

(a) The Company hereby evidences and confirms its grant to the Participant,
effective as of the Date of Grant, of the number of stock based units contingent
upon Company financial performance (the “Performance Units”) specified in the
Notice of Grant attached hereto as Exhibit A and made a part hereof (“Notice of
Grant”).

(b)(i) If on any date while the Performance Units are outstanding hereunder the
Company shall pay any cash dividend on its shares of common stock, the
Participant shall be granted, as of the applicable dividend payment date, a
“Cash Dividend Equivalent Award” which shall represent a future contingent right
to a number of shares of common stock (rounded down to the nearest whole share)
with a current Fair Market Value equal to the product of (x) the number of
“Total Performance Units” (as defined below) held by the Participant hereunder
as of the related dividend record date, multiplied by (y) the amount of such
cash dividend per share of common stock. Any Cash Dividend Equivalent Award
shall be subject to the same payment terms and conditions as the corresponding
Performance Units to which they relate.

(ii) If on any date while the Performance Units are outstanding hereunder the
Company shall pay any dividend on its shares of common stock in the form of
shares of common stock, the Participant shall be granted, as of the applicable
dividend payment date, the contingent right to a future number of shares of
common stock, equal to the product of (x) the number of Total Performance Units
held by the Participant hereunder as of the related dividend record date,
multiplied by (y) the number of shares of common stock (including any fraction
thereof) payable as a dividend on one share of common stock, rounded down to the
nearest whole Unit.

(iii) At any point in time, the total number of shares of common stock of all
Performance Units, Cash Dividend Equivalent Awards, and rights to the stock
dividends, if any, referred to in Section 1(b)(ii) above, shall be defined as
“Total Performance Units.”

(c) This Agreement and the Total Performance Units granted hereunder are subject
to all of the terms and conditions of the Talen Energy Stock Incentive Plan (the
“Plan”), which are incorporated by reference herein. If there is any
inconsistency between the terms hereof and the terms of the Plan, the terms of
the Plan shall govern. Any capitalized terms used herein without definition
shall have the meanings set forth in the Plan.



--------------------------------------------------------------------------------

2. Vesting of Total Performance Units.

(a) Vesting.

(i) Except as otherwise provided in Section 2(b) or Section 2(c), or
Section 2(d), subject to the achievement of the performance goals (the “Goals”)
established by the Committee for the “Performance Period” (as set forth in the
Notice of Grant), and to the continued Employment of the Participant through the
conclusion of the Performance Period, the Total Performance Units will become
vested based on the extent to which the Goals are satisfied at the conclusion of
the Performance Period, as and to the extent set forth in the Notice of Grant
(the percentage of the Total Performance Units which so vest being referred to
as the “Vesting Percentage”).

(ii) Promptly after the conclusion of the Performance Period, the Committee will
determine whether the Goals have been satisfied, and will certify in writing as
to whether such Goals were in fact satisfied. Based on the Committee’s
determination and certification, (A) the Total Performance Units will vest as
and to the extent set forth in the Notice of Grant, and (B) the portion of the
Total Performance Units, if any, that do not vest in accordance with the
foregoing shall be immediately forfeited and cancelled by the Company without
any consideration.

(b) Termination of Employment.

(i) General. Except as provided in Section 2(b)(ii) below, in the event of the
Participant’s termination of Employment for any reason prior to the conclusion
of the Performance Period, the Participant’s Total Performance Units shall be
immediately forfeited and cancelled by the Company without consideration.

(ii) Death or Disability.

(A) In the event of the Participant’s termination of Employment with the Company
and its Affiliates due to death or Disability prior to the conclusion of the
Performance Period, the Total Performance Units shall remain outstanding and
eligible for vesting through the conclusion of the Performance Period (or, if
applicable, an earlier Change in Control (as defined below)) as described in
Section 2(a) above; provided, that, in such event, only a pro rata portion (as
described below in Section 2(b)(ii)(B)) of the Total Performance Units shall be
eligible to become vested, and, to the extent so vested, shall be settled and
paid as provided in Section 3; and

(B) Subject to Section 2(c) below (in the event of a Change in Control following
termination of Employment due to death or Disability and prior to the conclusion
of the Performance Period), the pro rata portion described in clause (A) above
for Participant’s death or Disability shall be determined by multiplying the
number of Total Performance Units that would have vested had the Participant’s
Employment continued through the conclusion of the Performance Period, based on
actual achievement of the Goals, by a fraction, the numerator of which is the
number of pay periods elapsed from the commencement of the Performance Period
through the date of the Participant’s termination of Employment, and the
denominator of which is the number of pay periods in the Performance Period; and

(C) Upon the determination of the number of Total Performance Units pursuant to
Section 2(b)(ii) that shall vest, all remaining unvested Total Performance Units
shall be immediately forfeited and cancelled by the Company without
consideration.

 

2



--------------------------------------------------------------------------------

(c) Change in Control. Notwithstanding the foregoing, in the event of a Change
in Control prior to the conclusion of the Performance Period while a Participant
remains employed with the Company and its Affiliates (or following termination
of Employment due to death or Disability), (x) the Performance Period shall be
deemed to conclude immediately prior to the Change in Control, and (y) a pro
rata portion of all then unvested Total Performance Units will become
immediately vested as though there had been achievement of Goals satisfying the
Target Award (as defined in Exhibit A), such pro rata portion determined by
multiplying the number of Total Performance Units, in each case represented by
the Target Award, by a fraction, the numerator of which is the number of pay
periods elapsed from the commencement of the Performance Period through the date
immediately prior to the Change in Control (or, if earlier, the date of the
Participant’s termination of Employment due to death or Disability, consistent
with Section 2(b)(ii) above), and the denominator of which is the number of pay
periods in the original Performance Period (i.e., if the Performance Period had
not terminated upon a Change in Control). All remaining Total Performance Units
that do not so vest in accordance with the foregoing provisions of this
Section 2(c) shall be immediately forfeited and cancelled by the Company without
consideration.

(d) No shares of common stock will be issued or issuable (or other consideration
be payable) with respect to any portion of the Total Performance Units that do
not vest in accordance with the foregoing provisions of Section 2. All
Performance Units and shares of common stock issued in connection with
Performance Units are subject to forfeiture in accordance with the Talen Energy
Corporation Policy Regarding Recoupment of Executive Compensation.

3. Payment Date. Subject to Section 7(c), on the Payment Date (as defined
below), the Company shall issue to the Participant one share of common stock in
settlement of the Total Performance Units, if any, that vest as provided in
Section 2. The “Payment Date” upon which this Award shall be settled and paid
shall occur as soon as practicable following the conclusion of the Performance
Period and the date that the Committee (or CLC) determines and certifies that
the Goals with respect to the Performance Period have been satisfied (but in no
event later than 2 1⁄2 months after the conclusion of the Performance Period);
provided, however, in the case of settlement as a result of a Change in Control
pursuant to Section 2(c), the Payment Date shall occur as of immediately prior
to the Change in Control and provided, further, no payment shall be made to the
Participant following the Participant’s termination of Employment for any reason
other than death or a Change in Control until six months after the date of
termination of Employment.

No fractional shares of common stock shall be issued. Fractional shares shall be
settled through a cash payment based on the Fair Market Value of the common
stock on the Payment Date.

4. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the shares of common stock acquired upon
settlement of the Total Performance Units unless such shares are registered
under the Securities Act of 1933, as amended (the “Securities Act”), or, if such
shares are not then so registered, such sale would be exempt from the
registration requirements of the Securities Act. The sale of such shares must
also comply with other applicable laws and regulations governing the shares, and
Participant may not sell the shares of common stock, if the Company determines
that such sale would not be in material compliance with such laws and
regulations.

 

3



--------------------------------------------------------------------------------

5. Participant’s Rights with Respect to the Total Performance Units.

(a) Restrictions on Transferability. The Total Performance Units granted hereby
are not assignable or transferable, in whole or in part, and may not, directly
or indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, without
limitation, by gift, operation of law or otherwise) other than by will or by the
laws of descent and distribution to the estate of the Participant upon the
Participant’s death; provided that the deceased Participant’s beneficiary or
representative of the Participant’s estate shall acknowledge and agree in
writing, in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan, as if such beneficiary or the estate
were the Participant.

(b) No Rights as Stockholder. The Participant shall not have any rights as a
stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any common stock corresponding to the
Total Performance Units granted hereby, unless and until shares of common stock
are actually issued to the Participant in respect thereof.

6. Adjustment in Capitalization. In the event of any change in the outstanding
common stock by reason of any recapitalization, combination or exchange of
shares or other similar changes in the common stock, appropriate adjustment
shall be made by the Committee, in accordance with Section 10 of the Plan.

7. Miscellaneous.

(a) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns, any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(b) No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Affiliates to terminate the Participant’s Employment at any time, or confer upon
the Participant any right to continue in the employ of the Company or any of its
Affiliates.

(c) Tax Withholding. The Company and its Affiliates shall have the right to
deduct from all amounts payable to the Participant (whether under the Plan or
otherwise) any amount of taxes required by law to be withheld in respect of
settlement of the vested Total Performance Units, as may be necessary in the
opinion of the Company to satisfy tax withholding required by law to be
withheld. Unless otherwise determined by the Committee, the Company will meet
such obligations with respect to the settlement and payment of any vested Total
Performance Units by having the Company withhold the least number of whole
shares of common stock having a Fair Market Value sufficient to satisfy the
amount required to be withheld in respect of settlement and payment of the
vested Total Performance Units.

(d) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of laws that would apply to the laws of any other
jurisdiction.

 

4



--------------------------------------------------------------------------------

(e) Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Total
Performance Unit Award evidenced hereby, the Participant acknowledges: (i) that
the Plan is discretionary in nature and may be suspended or terminated by the
Company at any time; (ii) that the Award does not create any contractual or
other right to receive future grants of Awards; (iii) that participation in the
Plan is voluntary; (iv) that the value of the Total Performance Unit Award is
not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; and
(v) that the future value of the shares of common stock is unknown and cannot be
predicted with certainty.

(f) Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

(g) Amendments. The terms of this Agreement may be amended from time to time by
the Committee in its sole discretion in any manner it deems appropriate;
provided that no such amendment shall, without the Participant’s consent,
materially diminish the Participant’s rights under this Agreement.

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute one and the same instrument.

 

Sincerely,

Talen Energy Corporation

 

 

Paul Farr

President & Chief Executive Officer

 

5



--------------------------------------------------------------------------------

Exhibit A

Talen Energy

Stock Incentive Plan

Performance Unit Award – Notice of Grant

The number of shares of Talen Energy Corporation common stock that may be earned
and become vested under this Performance Unit Award shall be based on the
achievement of pre-established performance goals as set by the Committee for the
Performance Period, based on the following:

 

Name of Participant:

[Participant Name]

 

Date of Grant:

[Grant date]

Total Number of Performance Units

Awarded (at target level performance,

subject to vesting):

[X,XXX] shares of common stock

 

Performance Period:

Thirty-one months beginning on the Date of Grant (above)

 

Performance Measure:

Relative Total Shareholder Return (“TSR”), meaning stock price growth, plus
dividends paid, divided by stock price at start of period:

Average December 2017 Closing Stock Price + Dividends Paid from July 2015 to
December 2017

 

Average July 2015 Closing Stock Price (Assumes June 1st Talen IPO; using Average
July 2015

Closing Stock Price in order to account for post IPO volatility)

“Dividends Paid” means the total of all dividends paid on one share of the
underlying common stock during the Performance Period. “Closing Stock Price”
means the average of the closing prices of the stock on the last 20 trading days
of the Performance Period.

Peer Index: Industry Peer Group

Calculation: Talen Energy Corporation’s 2015-2017 TSR Rank vs. Industry Peer
Group

PSU Calculation For 2015-2017 Performance Cycle

 

Talen 2015-17 TSR Rank vs. Peers

   % of PSUs Earned  

Top Four of 16 total (max)

     200 % 

5th of 16

     175 % 

6th of 16

     150 % 

7th of 16

     125 % 

8th of 16 (target)

     100 % 

9th of 16

     75 % 

10th of 16

     50 % 

11th of 16

     37.5 % 

12th of 16 (threshold)

     25 % 

Bottom Four of 16 total

     0 % 

Maximum possible payout is the Maximum Award (i.e., 200% of target number of
shares of common stock).

 

6